DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,353,286. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential holster attachment including a generally orthotope deformable member configured to attach over a trigger guard portion of an IWB holster without extending substantially onto other portions of the IWB holster, and a first side with adhesive and a second opposite side that is angled/sloped and/or curved.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorbothan Hemisphere Rubber Bumper Non-Skid Feet (https://www.amazon.com/Sorbothane-Hemisphere-Non-skid-Adhesive-Durometer/dp/B0042U6ZDU/ref=cm_cr_arp_d_product_top?ie=UTF8 ; for sale as early as 2012, see reviews dated January 2012, NPL attached). 
Regarding claim 1 and 11, the Sorbothan Rubber Bumper discloses a holster attachment (see non skid feet) comprising: a generally orthotope deformable member (rubber bumper) configured to attach over a trigger guard portion of an IWB holster (via adhesive on the backside thereof, see sticky tape) without extending substantially onto other portions of the IWB holster (see 1“ size), the generally orthotope deformable member having a generally dome shaped cross-section (hemisphere shape). Regarding the placement of the deformable member over the trigger guard portion of the holster, the Sorbothan Rubber Bumper is capable of being placed anywhere on the holster, included directly on a trigger guard region of the IWB holster. The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the Sorbothan Rubber Bumper which is capable of being used in the intended manner, i.e., as a holster attachment over a trigger guard portion of an IWB holster.   There is no structure in the Sorbothan Rubber Bumper which would prohibit such functional intended use (see MPEP 2111). 
Regarding claims 2-6, the Sorbothan Rubber Bumper has a first side (see adhesive flat side) configured to face towards the IWB holster when the generally orthotope member is attached thereto, and a second substantially nonplanar side/ substantially non planar side/ generally curved side/ generally convex second side/ generally domed second side (see hemisphere shape which is shaped as claimed) that is opposite the first side and configured to face away from the IWB holster when the generally orthotope deformable member is attached thereto.
Regarding claim 8, the Sorbothan Rubber Bumper discloses a holster attachment (see non skid feet) comprising: a generally orthotope deformable member (rubber bumper) configured to attach over a trigger guard portion of an IWB holster (via adhesive on the backside thereof, see sticky tape) without extending substantially onto other portions of the IWB holster (see 1“ size), a first side (see adhesive side) configured to face towards the IWB holster when the generally orthotope deformable member is attached thereto, and a generally sloped second side (see hemisphere shape which is sloped) that is opposite the first side and configured to face away from the IWB holster when the generally orthotope deformable member is attached thereto.
Regarding claim 9, the generally sloped second side forms a generally acute angle with the first side – see second image showing a generally acute angle with the adhesive side as claimed.
Regarding claim 10, the second side bounded by a rounded transitional edge – see entire rounded shape defining a rounded edge to the degree claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734